DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant amendment filed 09/08/22 has been acknowledged.
Applicant amended Claims 1, 11, and 23, and cancelled Claim 24.

Status of Claims
Claims 7-10 and 18-22 were earlier withdrawn from consideration as belonging to an invention not chosen for examination.
Claims 1-6, 11-17, 23, and 25 are examined on merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 11-17, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Amended independent Claim 1 has a new limitation: “the third interconnect feature is continuous between the other one of the second source contact or the second drain contact of the second TFT structure and the other one of the first source contact or the first drain contact of the first TFT structure”. With respect to a chosen for examination structure of Fig. 1 (see the response to restriction requirements filed 05/19/22), the limitation is not clear, since the specification, describing Fig. 1, after referencing a global interconnect 118 created in a third interconnect layer 110 (paragraph 0024 of he published application) states in paragraph 0025 that an interconnect feature includes vertical metal vias and lateral metal lines. The specification does not say that any combination of vias and lines is formed as a continuous structure. A lack of a definite separation line between the lateral metal line and vias connected to different TFTs in Fig. 1 may be just a deficiency of the drawing.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation of Claim 1 was interpreted, based on paragraph 0025, as: “the third interconnect feature is shared by a number of second interconnect features and it comprises a continuous horizontal line disposed over the first and second TFT structures”.
However, understanding that the Applicant or the Attorney may view the new limitations as patentable, this Office Action rejected Claim 1 twice, a second time examining the claim as filed 09/08/22, to show that new limitations are not new in the art: continuous interconnects comprising horizontal lines and vertical vias have been used in the art at least from the time of introduction of damascene interconnects.
In re Claims 2-6: Claims 2-6 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.
In re Claim 11: Amended Claim 11 recites: “the global interconnect is connected to and is continuous between both the first selectable via and the second selectable via”, where the first and second selectable via are in the second interconnect layer, while the global interconnect is in the third interconnect layer. The amended limitation, with its recitation “continuous”, has the same issue as described for Claim 1.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted as: “the global interconnect is connected to the first selectable via and the second selectable via and has a portion continuously extending above the first and second selectable vias”.
It is understood, that Claim 11 can be examined as filed, and, similar to Claim 1, it can be rejected based on the additional prior art cited in the second rejection of Claim 1.
In re Claims 12-17: Claims 12-17 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 11.
In re Claim 23: Amended Claim 23 recites: “the second interconnect feature is continuous between the first via structure and the second via structure”. This limitation has the same issue as described for Claim 1, and appropriate correction is required.
For this Office Action, the above limitation was interpreted in accordance with paragraph 0025 of the published application as: “the second interconnect feature has a portion that is continuous over the first via structure and the second via structure”.
However, as Applicant understands, Claim 23 could be rejected as it is filed, using the same additional prior art that is cited for Claim 1 rejected the second time.
In re Claim 25: Claim 25 recites: “one of the second source contact or the second drain contact is connected to the third interconnect feature, and the other one of the second source contact or the second drain contact is connected to the third interconnect”. The recitation is unclear for the same reason that is cited by the previous Office Action, and for the current Office Action, it is interpreted in a similar way, e.g., as: “one of the second source contact or the second drain contact is connected to the third interconnect feature, and the other one of the second source contact or the second drain contact is connected to the second interconnect feature”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1, 2, 6, 11, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US 2009/0152611) in view of Konuma et al. (US 2001/0019133) and Tang et al. (US 2006/0046391). 
In re Claim 1, Fujimoto teaches an integrated circuit structure, comprising (Fig. 18, Annotated Fig. 18):
a first interconnect feature (First interconnect – as in Annotated Fig. 18);
a second interconnect feature (Second interconnect, as in Annotated Fig. 18); 
Annotated Fig. 18

    PNG
    media_image1.png
    451
    486
    media_image1.png
    Greyscale

a third interconnect feature 32 (paragraph 0082);
a first selectable via – adjacent to 26 from a right side - comprising a first MOSFET structure (paragraph 0091), 
the first MOSFET structure including a first gate electrode 23, a first source contact 22, and a first drain contact 19 (paragraphs 0082, 0091), wherein one of the first source contact or the first drain contact is connected to the first interconnect feature – First interconnect, and the other one of the first source contact or the first drain contact is connected to the third interconnect feature 32 (in the middle of Fig. 18), and 
the first gate electrode 23 is configured to receive a first select signal that causes the first interconnect feature to be electrically connected to the third interconnect feature (obviously, when the transistor operates, current flows from the source electrode to drain electrode and inherently connects the first and third interconnect features); and 
a second selectable via – adjacent to the first transistor to the right - comprising a second MOSFET structure (paragraph 0091), the second MOSFET structure including a second gate electrode 23, a second source contact 22, and a second drain contact 19 (paragraphs 0082, 0091), wherein one of the second source contact or the second drain contact is connected to the second interconnect feature – Second interconnect – as in Annotated Fig. 18, and the other one of the second source contact or the second drain contact is connected a fourth interconnect features that is adjacent to the third interconnect feature, and 
the second gate electrode is configured to receive a second select signal that causes the second interconnect feature to be electrically connected to the fourth interconnect feature (obviously, when the transistor operates, current flows from the source electrode to drain electrode and inherently connects the first and third interconnect features).
Fujimoto does not teach that his first and second filed effect transistors are TFT, (which is a specific type of MOSFETs). 
Fujimoto does not teach the second source or drain contacts is connected to the third interconnect feature, e.g., to the same interconnect feature to which the first source or drain contact of the first transistor is connected, wherein “the third interconnect feature is shared by a number of second interconnect features and it comprises a continuous horizontal line disposed over the first and second TFT structures”, (in accordance with the claim interpretation).
Konuma teaches (paragraph 0224) that MOSFETs and TFTs may be used interchangeably (obviously, since they are made from similar elements and function similar).
Tang teaches (Figs. 19A-19B, paragraphs 0104, 0105) that top source or drain regions (82 and 84, accordingly) of first and second transistors, 15 and 25, respectively, are connected to a same third interconnect feature 100/92/94, wherein the third interconnect feature is shared by a number of second interconnect features (including transistors 15 and 25) and comprises a horizontal line 100 disposed as a continuous line over the first and second TFT structures 15, 25.
Fujimoto, Konuma, and Tang teach analogous art directed to field effect transistors, while Fujimoto and Tang are specifically directed to vertical transistors, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Fujimoto device in view of the Tang device and Konuma teaching, since they are from the same field of endeavor, and Tang and Konuma created successfully operated devices.  
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto device by substituting its vertical MOSFETs with a vertical TFTs, if this is a manufacturer preference: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
It would have been further obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma device by connected the second source or drain contact of the second TFT to the third interconnect feature (per Tang), the third interconnect feature comprising a horizontal line disposed over the first and second TFTs, wherein it is desirable creating a device comprising a same output path for both TFTs (Tang, paragraph 0105).
In re Claim 2, Fujimoto/Konuma/Tang teaches the integrated circuit structure of Claim 1 as cited above.
Both, Fujimoto and Tang teach devices in which the first source contact and the first drain contact are oriented in a first vertical configuration, and the second source contact and the second drain contact are oriented in a second vertical configuration.
In re Claim 6, Fujimoto/Konuma/Tang teaches the integrated circuit structure of Claim 1 as cited above. 
Fujimoto further teaches that the first TFT structure comprises (Fig. 18, Annotated Fig. 18, paragraph 0082) a first gate dielectric 21, the first gate dielectric 21 disposed between the first gate electrode 23 and a first channel structure 20, and the second TFT structure further comprises a second gate dielectric 21, the second gate dielectric disposed between the second gate electrode 23 and a second channel structure 20, and wherein the first gate dielectric wraps around the first channel structure and the first gate electrode wraps around the first gate dielectric, and the second gate dielectric wraps around the second channel structure and the second gate electrode wraps around the second gate dielectric. 
Tang also teaches vertical transistors with gates wrapped around channels (Title, Abstract).
In re Claim 11, Fujimoto teaches an integrated circuit structure, comprising (Fig. 18, Annotated Fig. 18, paragraph 0082):
a first layer comprising a plurality of interconnects (First interconnect and Second interconnect, as in Annotated Fig. 18) within insulator material 24 (number 24 is shown in Fig. 6), the plurality of interconnects including at least a first interconnect and a second interconnect;
a second layer above the first layer, the second layer including a plurality of selectable vias - with transistors identified by their source and drain regions 22 and 19 - including at least a first selectable via and a second selectable via, 
the first selectable via comprising a first MOSFET structure 15 (paragraph 0091), 
the second selectable via comprising a second MOSFET structure 25, wherein the first selectable via is connected to the first interconnect, and the second selectable via is connected to the second interconnect (as in Annotated Fig. 18); and
a third layer 11 above the second layer, the third layer comprising a global interconnect 32 (if this is a top layer of the structure – see Fig. 1, paragraph 0005 of Matsunaga, US 2008/0308939, reminding on a global interconnect identification), wherein 
one global interconnect 32 is connected to the first selectable via and another global interconnect 32 is connected to the second selectable via.
Fujimoto does not teach that transistors are TFTs (comprising a special structure, in comparison with MOSFETs); does not teach a single global interconnect is connected to the first and second selectable vias and “has a portion continuously extending above the first and second selectable vias” (in accordance with the claim interpretation). However, Fujimoto teaches that each of the first and second selectable vias comprises a vertical transistor.
Konuma teaches (paragraph 0224) that MOSFETs and TFTs may be used interchangeably
Tang teaches (Figs. 19A-19B, paragraphs 0104, 0105) that top regions (82 and 84, accordingly) of first and second vertical TFTs, 15 and 25, respectively, are connected to a same third interconnect 100/92/94 that has a portion 100 continuously extending above the first and second selectable vias. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto device by substituting its first and second MOSFETs with first and second TFTs (per Konuma), if this is a manufacturer preference: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
It would have been further obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma device by connected the first and second selectable vias to a same third interconnect (per Tang) comprising a vertical line continuously disposed over the first and second selectable vias, wherein it is desirable creating a device comprising a same output path for both TFTs of both selectable vias (Tang, paragraph 0105).
In re Claim 12, Fujimoto/Konuma/Tang teaches the integrated circuit structure of Claim 11 as cited above and wherein (as is clear from Fig. 18 and paragraph 0082 of Fujimoto and Fig. 19b, paragraphs 0104-0105 of Tang) source and drain contacts for each of the first and second TFT transistor structures are oriented in a vertical configuration.
In re Claim 17, Fujimoto/Konuma/Tang teaches the integrated circuit structure of Claim 11 as cited above, including substitution of the first and second MOSFETS of Fujimoto with first and second TFTs.
Fujimoto further teaches that the first TFT structure comprises (Fig. 18, Annotated Fig. 18, paragraph 0082) a first gate dielectric 21, the first gate dielectric 21 disposed between the first gate electrode 23 and a first channel structure 20, and the second TFT structure further comprises a second gate dielectric 21, the second gate dielectric disposed between the second gate electrode 23 and a second channel structure 20, and wherein the first gate dielectric wraps around the first channel structure and the first gate electrode wraps around the first gate dielectric, and the second gate dielectric wraps around the second channel structure and the second gate electrode wraps around the second gate dielectric. 
Tang also teaches vertical transistors with gates wrapped around channels (Title, Abstract).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto/Konuma/Tang in view of Yamamoto et al. (US 2005/0073051) and Witters et al. (US 2007/0172770).
In re Claims 3 and 13, Fujimoto/Konuma/Tang teaches the integrated circuit structures of Claims 1 and 11 as cited above.
Fujimoto teaches (Annotated Fig. 18) that the first and second interconnect features are disposed above a substrate 27 (paragraph 0082), but does not state that they are part of a local interconnect structure. 
Fujimoto/Konuma/Tang does not teach that the integrated circuit structures (of Clams 1 and 11) further comprise a device layer adjacent the local interconnect, the device layer including first and second non-planar transistors, the first and second interconnect features each connected to the one or both of the first and second non-planar transistors.
Yamamoto teaches (Fig. 1, paragraphs 0057-0061) an integrated circuit structure comprised a device layer, including semiconductor substrate 1 and planar transistor 3, adjacent to a local interconnect layer, the local interconnect layer includes layers 10 and 18 with wiring 16 and local interconnect 19 (see Fig. 1 and paragraphs 0020-0022 of He et al. US 2017/0330790, on inherency of identification of a device layer and a local interconnect), wherein the local interconnect 19 connects transistor 3 in the device layer to a vertical transistor 20 disposed in a dielectric layer above the local interconnect layer. 
Witter teaches (paragraph 0072) that a device layer may comprise a plurality of non-planar transistors (such as FinFets).
Fujimoto and Yamamoto teach analogous art directed to a multilayer structure comprised a vertical transistor embedded into an insulation layer disposed above a substrate and connected to an interconnect disposed under the vertical transistor, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Fujimoto device in view of the Yamamoto device, since they are from the same field of endeavor, and Yamamoto created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma/Tang structures of Claims 1 and 11 by using the layer with the first and second interconnects as a local interconnect layer disposed above a device layer (per Yamamoto), the device layer comprising substrate 27 of Fujimoto (see Fujimoto Fig. 18) and having transistors, when it is desirable using the Fujimoto/Konuma/Tang structure of Claim 1 and 11 in a more complicated device having a device layer with transistors and a local interconnect layer with interconnects connected to first and second vertical TFT’ of Fujimoto/Konuma/Tang. 
Although Yamamoto teaches only one transistor in the device layer, it would have been obvious for one of ordinary skill in the art before filing the application to add into the device layer at least one more transistor connected to the second TFT of Fujimoto/Konuma/Tang’ Claims 1 and 11, if the first and second TFTs provide a same functionality in the integrated circuit and shall have same connections. Note that in accordance with MPEP Part 2100 VI REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS: B. Duplication of Parts: Mere duplication of parts has no patentable significance unless a new and unexpected result is produced: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
In addition, Fujimoto teaches that one of application of his vertical transistors is a memory device (paragraph 0154), while it is known in the art that memory devices comprise a plurality of identical cells with transistors having identical connections, including connections to peripheral circuits that could be disposed in the device layer, and as such, the first and second TFTs of Fujimoto/Konuma/Tang could be identical transistors of memory cells connected to transistors of peripheral region.
Fujimoto/Konuma/Tang/Yamamoto and Witters teach analogous art directed to an interconnect structure with a device layer having transistors, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Fujimoto/Konuma/Tang/Yamamoto structure per Witters, since they are from the same field of endeavor, and Witters created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma/Tang/Yamamoto device by substitute planar transistors of Yamamoto in the device layer with non-planar transistors of Witters, if this is a manufacturer’ preference: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 4, Fujimoto/Konuma/Tang/Yamamoto/Witters teaches the integrated circuit of Claim 3 as cited above. 
 	Fujimoto further teaches (Fig. 18) that the third interconnect feature is included in an interconnect layer above the device layer and the local interconnect structure.
In re Claim 14, Fujimoto/Konuma/Tang/Yamamoto/Witters teaches the integrated circuit of Claim 13 as cited above, including the global interconnect – being a single interconnect 32 in Fig. 18 of Fujimoto, per Tang (like interconnect 100 in Fig. 19b of Tang), as shown for Claim 11. 
Tang further teaches (paragraph 0105) that the global interconnect 100 is further connected to one or more of an additional interconnect structure, an electrical component, a power source, or a signal source.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma/Tang/Yamamoto/Witters device of Claim 13 by connecting the global interconnect to one or more of an additional interconnect structure (per Tang), if the device of Claim 13 is incorporated in a more complicated device.

Claims 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto/Konuma/Tang in view of Karda et al. (US 2015/0200308).
In re Claims 5 and 15, Fujimoto/Konuma/Tang teaches the integrated circuit structures of Claims 1 and 11 as cited above, but does not teach that one or both of the first and second TFT structures comprises a transition metal dichalcogenide (TMD) material – Fujimoto teaches silicon as a material of a transistor channel (paragraph 0162).
Karda teaches (paragraphs 0051, 0071) that for field effect transistors silicon and transition metal chalcogenides are used interchangeably, and claims a TMD material for the channel in Claim 4.
Fujimoto and Karda teach analogous art directed to field effect transistors, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Fujimoto device in view of the Karda device, since they are from the same field of endeavor, and Karda created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma/Tang device of Claims 1 and 15 by substituting silicon material as a channel for the TMD (per Karda), if this is a manufacturer preference: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 16, Fujimoto/Konuma/Tang/Karda teaches the integrated circuit structure of Claim 15 as cited above, including first and second TFTs created as first and second transistors of Fujimoto and including the TMD channel, as shown for Claim 15. 
Fujimoto further teaches (Fig. 18, paragraph 0082) that the first TFT structure further comprises a first gate dielectric 21 and a first gate electrode 23, the first gate dielectric disposed between the first gate electrode and the channel material 20, and wherein the second TFT structure further comprises a second gate dielectric 21 and a second gate electrode 23, the second gate dielectric 21 disposed between the second gate electrode and the channel material 20.
Fujimoto does not teach that the first and second gate dielectric comprise high-k material – he teaches silicon oxide (paragraph 0163).
Tang teaches (paragraph 0089) that a gate dielectric may be any suitable material, including Al2O3 of TaO, which are well-known high-dielectric materials.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma/Tang/Karda device of Claim 15 by using a high-k dielectric as first and second gate insulating films: “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. 

As far as the claims are understood, Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Konuma and Tang.
In re Claim 23, Fujimoto teaches an integrated circuit structure, comprising (Fig. 18, paragraphs 0082, 0091):
a first interconnect feature – disposed directly under element 25 that is under left MOSFET; 
a second interconnect feature - 32;
a via structure comprising a vertically-oriented field effect transistor structure – with channel 20, 
the MOSFET structure (the left MOSFET in Fig. 18) including a gate dielectric 21 wrapped around a channel structure 20, a gate electrode 23 wrapped around the gate dielectric 21, a source contact 19, and a drain contact 22, wherein 
one of the source contact or the drain contact is connected to the first interconnect feature, and 
the other one of the source contact or the drain contact is connected to the third interconnect (e.g., to the second interconnect, in accordance with the claim interpretation), and 
the gate electrode 23 is configured to receive a select signal that causes the first interconnect feature to be electrically connected to the second interconnect feature – inherently – a signal to a gate electrode allows transistor to be turned on, in which case, a current would flow between source and drain electrically connected to the first and second contact, respectively, wherein
the via structure is a first via structure,
the integrated circuit structure further comprising a second via structure – with a right MOSFET – that connects a third interconnect feature (directly under 25 connected to the right MOSFET) to a fourth interconnect feature (in layer 11).
Although one of ordinary skill in the art may view the Fujimoto’ transistors as a TFT (based on some dimensions provided in paragraphs 0164 and 0197), Fujimoto calls these transistors – MOSFETs (paragraph 0091).
Konuma teaches (paragraph 0224) that MOSFETs and TFTs may be used interchangeably (obviously, since they are made from similar elements and function similar). 
It would have been obvious for one of ordinary skill in the art before filing the application to substitute Fujimoto MOSFETs (two MOSFETS are shown in Fig. 18) with TFTs, if this type of field effect transistors is preferred by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Fujimoto/Tang does not teach that the second connects the third interconnect feature to the second interconnect feature (e.g., to the same to which the right MOSFET is connected), wherein the second interconnect feature “has a portion that is continuous over the first via structure and the second via structure” (in accordance with the claim interpretation).
Tang teaches (Figs. 19A-19B, paragraphs 0104, 0105) that top source or drain regions (82 and 84, accordingly) of first and second transistors, 15 and 25, respectively, are connected to a same second interconnect feature 100/92/94 comprising a continuous portion 100 over a first via structure and a second via structure
It would have been further obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma device by connected the second source or drain contact of the second TFT to the second interconnect feature (per Tang), the second interconnect feature comprising a continuous portion over the first and second via structure, wherein it is desirable creating a device comprising a same output path for both TFTs (Tang, paragraph 0105).
In re Claim 25, Fujimoto/Konuma/Tang teaches the integrated circuit structure of Claim 23 as cited above, wherein the TFT structure is a first TFT structure, and the second via structure includes a second vertically-oriented TFT structure.
Fujimoto further teaches (Fig. 18, paragraph 0082) that the second TFT structure (created in place of the second MOSFET) including a second gate dielectric 21 wrapped around a second channel structure 20, a second gate electrode 23 wrapped around the second gate dielectric 21, a second source contact 19, and a second drain contact 22, wherein one of the second source contact or the second drain contact is connected to the third interconnect feature (under contact 25 of the second TFT).
Fujimoto does not teach that the other one of the second source contact or the second drain contact is connected to the second interconnect feature.
Tang teaches (Figs. 19A-19B, paragraphs 0104, 0105) that top source or drain regions (82 and 84, accordingly) of first and second transistors, 15 and 25, respectively, are connected to a same second interconnect feature 100.
It would have been further obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma/Tang device of Claim 24 by connected the second source or drain contact of the second TFT to the second interconnect feature (per Tang), wherein it is desirable creating a device comprising a same output path for both TFTs (Tang, paragraph 0105).
It is obvious for one of ordinary skill in the art before filing the application that second gate electrode is configured to receive a second select signal that causes the third interconnect feature to be electrically connected to the second interconnect feature for the same reason that is explained for Claim 23 for the first gate electrode.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Konuma, Tang, and Malik et al. (US 2012/0153495).
In re Claim 1, Fujimoto teaches an integrated circuit structure, comprising (Fig. 18, Annotated Fig. 18):
a first interconnect feature (First interconnect – as in Annotated Fig. 18);
a second interconnect feature (Second interconnect, as in Annotated Fig. 18); 
a third interconnect feature 32 (paragraph 0082);
a first selectable via – adjacent to via 26 from a right side - comprising a first MOSFET structure (paragraph 0091), 
the first MOSFET structure including a first gate electrode 23, a first source contact 22, and a first drain contact 19 (paragraphs 0082, 0091), wherein one of the first source contact or the first drain contact is connected to the first interconnect feature – First interconnect, and the other one of the first source contact or the first drain contact is connected to the third interconnect feature 32 (in the middle of Fig. 18), and 
the first gate electrode 23 is configured to receive a first select signal that causes the first interconnect feature to be electrically connected to the third interconnect feature (obviously, when the transistor operates, current flows from the source electrode to drain electrode and inherently connects the first and third interconnect features); and 
a second selectable via – adjacent to the first transistor at the right - comprising a second MOSFET structure (paragraph 0091), 
the second MOSFET structure including a second gate electrode 23, a second source contact 22, and a second drain contact 19 (paragraphs 0082, 0091), wherein one of the second source contact or the second drain contact is connected to the second interconnect feature – Second interconnect – as in Annotated Fig. 18, and the other one of the second source contact or the second drain contact is connected a fourth interconnect features that is adjacent to the third interconnect feature, and 
the second gate electrode is configured to receive a second select signal that causes the second interconnect feature to be electrically connected to the fourth interconnect feature (obviously, when the transistor operates, current flows from the source electrode to drain electrode and inherently connects the first and third interconnect features).
Fujimoto does not teach that his first and second filed effect transistors are TFT, (which is a specific type of MOSFETs). 
Fujimoto does not teach the second source or drain contacts is connected to the third interconnect feature (e.g., to the same interconnect feature to which the first source or drain contact of the first transistor is connected), wherein the third interconnect feature is continuous between the other one of the second source contact or the second drain contact of the second TFT structure and the other one of the source contact or the first drain contact of the first TFT structure.
Konuma teaches (paragraph 0224) that MOSFETs and TFTs may be used interchangeably (obviously, since they are made from similar elements and function similar).
Tang teaches (Figs. 19A-19B, paragraphs 0104, 0105) that top source or drain regions (82 and 84, accordingly) of first and second transistors, 15 and 25, respectively, are connected to a same third interconnect feature 100/92/94, comprising two vias 92, 94, and one metal line 100, the metal line is over the first and second transistor structures 15, 25. And Malik teaches (Fig. 1, Claim 8) that a metal line disposed over a few vias and the few vias create a continuous structure (and created simultaneously). Tang and Malik teach analogous art directed to metal lines connected to a few vias, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Tang structure in view of the Malik structure, since they are from the same field of endeavor, and Malik created a successfully operated device. It would have been obvious for one of ordinary skill in the art before filing the application to modify the Tang structure by creating its third interconnect feature as continuous between the other one of a second source contact or a second drain contact of the second transistor structure and the other one of the first source contact or the first drain contact of the first transistor structure.
Fujimoto, Konuma, and Tang/Malik teach analogous art directed to field effect transistors, while Fujimoto and Tang are specifically directed to vertical transistors, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Fujimoto device in view of the Tang/Malik device and Konuma teaching, since they are from the same field of endeavor, and Tang, Malik, and Konuma created successfully operated devices.  
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto device by substituting its vertical MOSFETs with a vertical TFTs (per Konuma), if this is a manufacturer preference: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
It would have been further obvious for one of ordinary skill in the art before filing the application to modify the Fujimoto/Konuma device by connected the second source or drain contact of the second TFT to the third interconnect feature (per Tang), the third interconnect feature as being continuous between the other one of a second source contact or a second drain contact of the second transistor structure and the other one of the first source contact or the first drain contact of the first transistor structure, wherein it is desirable creating a device comprising a same output path for both TFTs (Tang, paragraph 0105).
Please, note that there are a lot of other prior arts explicitly teaching simultaneous filling a metal line and a few vias. Such prior arts include, as an example, Chang et al. (US 5,266,446 – see Figs 4B-4C) and Wang (US 2004/0198055 –a method of creation of continuous line and vias is shown in Figs. 1D and 1F).

Response to Arguments
Regarding Claim 1 (REMARKs, pages 10-12), Examiner does not agree with Applicant that the amended Claim 1 is patentable, as well as amended independent Claims 11 and 23. The current Office Action shows that these independent claims are subjected to rejections under 35 U.S.C. 112 and rejection under 103, based on the interpretation. Even if these claims are not rejected but examined as filed, they are obvious in view of the existing prior arts as shown in the example of the second rejection of Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 09/27/22